DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/20 has been entered.
 	The objections as well as the rejections under 35 USC 112 have been overcome by applicant’s amendment and argument.
Applicant's arguments have been fully considered but they are not persuasive to overcome the obviousness rejection- repeated for the reasons of record below.  Applicant has amended the claims to recite that the adhesive substantially dissolves in the solvent.  As the prior art uses the same adhesives and solvents in the mixture, it is inherent that the adhesives must be dissolved within the solvent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1-3, 5, 12, 15-17, 19-20, 23-25, 29-3, 35 & 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckwith et al. US20050239200 and Williams et al. US20110250626.

Beckwith teaches a culture medium including gelling agents and a nutrient suitable for supporting bacterial growth [a bacterial nutritive ingredient] (para. [0079]). Beckwith teaches the gelling agent and nutrient can be in the form of a reconstitutable powder and can be coated directly onto the device or optionally adhered to the device using a suitable adhesive (para. [0079]). Beckwith also teaches gelling agents which are classified as adhesives by applicant (claim 3) as hydroxyethyl cellulose and carboxymethyl cellulose which form solutions in (para. [0081]). Beckwith also teaches the gelling agent, xanthan gum, as recited in claim 2 (para. [0081]). In paragraph [0083], Beckwith further teaches a culture medium comprising ethanol [ethanol is a percent liquid organic solvent, as recited by claim 12] and when the nutrient is incorporated with the gelling agent, the dry powdered nutrients can be incorporated directly in the powder or suspended in a rapidly-evaporating liquid such as ethanol. Referring to Figure 1 [which displays a device having a flat service], Beckwith further teaches the liquid can be added to the inner surface 14 of supporting substrate 12 that has been previously coated with adhesive and gelling agent. The liquid is allowed to evaporate, under sterile condition, leaving ample nutrients along with the gelling agent (para. [0083]). Beckwith also teaches the culture medium comprising dry gelling agents and/or nutrients are present as a uniform monolayer [matrix] across and/or in the device (para. [0079]). Beckwith teaches inoculum is evenly spread on the substrate with the 
Beckwith teaches a culture medium containing cellulose (para. [0081]) and filler (para. [0035]), but does not explicitly disclose the cellulose and filler as a fibrous material within the culture medium mixture, at the time the invention was made it would have been obvious to use a fibrous material as a filler because  Williams teaches visual assays for coatings incorporating bioactive enzymes for catalytic functions (Title). Williams teaches compositions with a bioactivity comprising a material formulation including a filler (para. [0018]). Williams further teaches a filler as a rayon fiber [fibrous material as recited in claim 25] (para. [1561]). One would be motivated to do so because Williams teaches that the material formulations are useful for growth and the identification of microorganisms (para. [0026]). One would have a reasonable expectation of success because Williams, like Beckwith, teaches compositions containing xanthan gum (para. [1004]), cellulosic material (para. [0597]), nutrient and culture medium (para. [0413]) and organic solvents comprising ethanol (para. [0056]).
Regarding claims 5 and 19, Williams teaches a culture medium further comprising the dye, triphenyl tetrazolium chloride (para. [0089]). Regarding claims 15,16 and 20, Beckwith teaches a device with a grid pattern (Fig. 3 and para. [0059]). In paragraph [0088], Beckwith further teaches when using culture media device 10 illustrated in FIG. 1, an accurate count, of the colonies of microorganisms present 
Beckwith does not teach the use of a mesh or weave nor does Williams. 
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  

Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); >see also Peterson, 315 F.3d 
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657